Citation Nr: 1045490	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to service connection for a left ankle 
disability.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from January 1989 to January 
1992.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that an examination is needed for the Veteran's 
claim for service connection for right and left ankle 
disabilities.  Service treatment records show that the Veteran 
was treated in March 1990 for a right ankle injury.  The Veteran 
was found to have swelling, diffuse tenderness, and decreased 
range of motion.  X-rays showed soft tissue swelling with no 
definite fracture.  Following service, the Veteran began private 
treatment for both ankles in October 1995, which showed 
complaints of bilateral ankle pain since about 1988.  The Veteran 
reported having at least 10 sprains in each ankle in the past.  
The Veteran was diagnosed as having bilateral ankle instability.  

In correspondence of record, the Veteran stated that he injured 
both ankles several times during service, which he did not report 
as such was considered minor injuries that he should work 
through.  The Veteran asserts that his currently diagnosed 
osteoarthritis is a direct result of his inservice injuries.  The 
Veteran is competent to report that he injured himself in service 
and did not seek treatment for all of those injuries, but he is 
not competent to assert medical nexus or medical causation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); 8 C.F.R. § 3.159 
(2010).  Given the service treatment records, post-service 
treatment records, and the Veteran's statements as to his 
inservice injury observations, an examination is necessary in 
this case in order to determine the nature and etiology of the 
Veteran's claimed right and left ankle disabilities.  38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the right and 
left ankle disabilities.  The claims file 
must be made available to the examiner 
for review prior to the examination.  
All necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (50 percent or higher degree 
of probability) that the any currently 
diagnosed right and left ankle disabilities 
had their onset during active service or are 
related to any in-service disease or injury.  

A detailed rationale for any opinion 
expressed should be provided.

2.  Then, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If 
the decision with respect to the claims 
remains adverse to the Veteran, he should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


